NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


NYGEL HARRIS,                    )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-4384
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Nygel Harris, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and MORRIS, JJ., Concur.